Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 7-28-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,215,035 to Rod et al. in view of DE Patent No. 102007031847 to Schreiber et al. and further in view of WIPO No. 2017/083674 to Karimpour.
Referring to claim 1, Rod et al. discloses a fish handling unit comprising, an inspection system – at 11,12,15,19, configured to inspect a plurality of live fish – see figures 1-3, a conveyor assembly configured to transport the live fish to the inspection system – see at 7-9 in figure 1, at least one cell – see at 1-6, having a controller – at 16, configured to control operation thereof – see figures 1-3, the controller being in communication with the inspection system – see figure 3 and column 4 lines 15-65, and an effector – at 20-26, operably engaged with the robotic cell – see figures 1-3, the end effector being configured to interact with the live fish moving along the conveyor assembly – see figure 1, based on information determined by the inspection system – at 11,12, and received by the controller – at 16 – see figures 1-3 and column 4 lines 1-65. Rod et al. does not disclose the cell is a robotic cell with an end effector. Schreiber et al. does disclose a fish handling unit having a robotic cell – at 1, with an end effector – at 8 – see figures 1a-3b. Therefore it would have been obvious to one of ordinary skill in the art to take the device Rod et al. and add the robotic cell with end effector of Schreiber et al., so as to yield the predictable result of automatically gripping and moving fish in different orientations/configurations and sizes as desired. Rod et al. as modified by Schreiber et al. further discloses the end effector comprises a gripper assembly – see at 20,25 of Rod et al. and – at 8 of Schreiber et al., and an injection assembly – see at 14 of Rod et al. Rod et al. as modified by Schreiber et al. further discloses a frame – see structure above the gripper in figures 1-4 of Schreiber et al., having a gantry – support structure not shown for the device shown in figures 1-4 of Schreiber et al., the robotic cell extending from the gantry – see at – at 1-6 extending from the frame in figures 1-3 of Rod et al. and – see at 8-12 in figures 1-4 of Schreiber et al.,  the end effector has a gripper assembly configured to lift the live fish from the conveyor assembly – see at 8-12 of Schreiber et al., and further has an injection assembly for injecting the live fish with a treatment substance – see at 14 of Rod et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device Rod et al. and add the robotic cell with end effector of Schreiber et al., so as to yield the predictable result of automatically gripping and moving fish in different orientations/configurations and sizes as desired. Rod et al. as modified by Schreiber et al. further discloses the end effector comprises a gripper assembly – at 20,25 of Rod et al. and – at 8 of Schreiber et al., having a plurality of engagement members – at 20 of Rod et al. and – at 8 of Schreiber et al., cooperating to lift the live fish from the conveyor assembly – see at 8 in figures 1a-3b of Schreiber et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device Rod et al. and add the robotic cell with end effector of Schreiber et al., so as to yield the predictable result of automatically gripping and moving fish in different orientations/configurations and sizes as desired. Rod et al. as modified by Schreiber et al. further discloses the engagement members are a pair of opposing gripper blades – see at 8 in figures 1a-3d of Schreiber et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device Rod et al. and add the robotic cell with end effector of Schreiber et al., so as to yield the predictable result of automatically gripping and moving fish in different orientations/configurations and sizes as desired. Rod et al. as modified by Schreiber et al. further discloses the end effector and gripper – at 20-26 of Rod et al., is configured to rotate the live fish – see operation of 20-26 in figure 2 of Rod et al. detailing rotation as seen via the arrow in figure 2 so as to expose the target site of the injection to the injection assembly – see figures 2-3 of Rod et al. with figure 3 of Rod et al. showing exposing of the target injection site to the injection assembly – at 14. Rod et al. as modified by Schreiber et al. does not disclose the inspection system identifies a target site of injection. Karimpour does disclose the inspection system – at 126,128, identifies a target site of the injection – see figures 10-15 and page 13 line 20 to page 15 to line 20. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rod et al. as modified by Schreiber et al. and add the inspection system identifying a target site of injection as disclosed by Karimpour, so as to yield the predictable result of more accurately delivering the injection to the fish as desired. Rod et al. as modified by Schreiber et al. and Karimpour further discloses the gripper elements are configured to cooperatively rotate the fish – see gripper – at 20-26 of Rod et al. in figure 2 of Rod et al. that are configured to rotate the fish and see the gripper blades – at  8 in figures 1a-3d of Schreiber et al. that move with respect to each other to cooperate to grip and move the fish. Therefore it would have been obvious to one of ordinary skill in the art to take the device Rod et al. and add the robotic cell with end effector of Schreiber et al., so as to yield the predictable result of automatically gripping and moving fish in different orientations/configurations and sizes as desired.
Referring to claim 2, Rod et al. as modified by Schreiber et al. and Karimpour further discloses the robotic cell is configured to facilitate translational motion – see at 8,10 in figures 1a-3b of Schreiber et al., and rotational motion – see at 19-23 in figures 1-3 of Rod et al., to the end effector – see figures 1a-3b of Schreiber et al. and figures 1-3 of Rod et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device Rod et al. as modified by Schreiber et al. and Karimpour and add the robotic cell with end effector of Schreiber et al., so as to yield the predictable result of automatically gripping and moving fish in different orientations/configurations and sizes as desired.
Referring to claim 3, Rod et al. as modified by Schreiber et al. and Karimpour further discloses the end effector comprises a movable section operably engaged with the robotic cell for translational motion – see at 20,25 of Rod et al. and – at 8 of Schreiber et al., and the end effector having a wrist section rotatable with respect to the movable section – see at 22 of Rod et al., and operably engaged with the robotic cell for rotational motion – see figure 2 of Rod et al.
Referring to claim 8, Rod et al. as modified by Schreiber et al. and Karimpour further discloses the end effector comprises an injection assembly – at 14, and a pusher – at 34, individually controllable with respect to the injection assembly – see relationship of 14 and 34 in figures 1-3 of Rod et al., to apply compression to the live fish during an injection event – see figures 1-3 of Rod et al.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rod et al. as modified by Schreiber et al. and Karimpour as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2014/0197652 to Wang et al.
Referring to claim 7, Rod et al. as modified by Schreiber et al. and Karimpour does not disclose the engagement members are individually and independently controlled by respective gripper actuators. Wang et al. does disclose an end effector with gripper assembly having engagement members – at 3-5, that are individually and independently controlled by respective gripper actuators – at 21-27 – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rod et al. as modified by Schreiber et al. as modified by Karimpour and add the engagement members being individually and independently controlled as disclosed by Wang et al., so as to yield the predictable result of gripping objects having different sizes and configurations as desired.

Response to Arguments

3.	Regarding the prior art rejections of claims 1-3 and 7-8, the Rod et al. reference US 5215035 discloses the gripper elements are configured to cooperatively rotate the fish – see gripper – at 20-26 in figure 2 of Rod et al. where these elements – at 20-26 cooperate to grip the fish at multiple locations so as to facilitate rotational movement of the fish via operation of the device of Rod et al. in that the gripping elements allow for the fish to be secured to the device such that the fish can be rotated via the device of Rod et al. and the Schreiber et al. reference DE 102007031847 discloses gripper blades – at  8 in figures 1a-3d of Schreiber et al. that move with respect to each other to cooperate to grip and move the fish. Therefore the combination of these references renders the claims obvious as detailed earlier in paragraph 2 of this office action. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643